DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of De Filippis (US 5825108 A, hereinafter referred to as “Filippis).
RE claim 1, Arai teaches a propulsion system for an aircraft or other vehicle (see Fig.1 and ¶ 1), the propulsion system comprising: an electric motor 1 that includes a 

[AltContent: textbox (Outer profile (P1))][AltContent: arrow]
    PNG
    media_image1.png
    561
    599
    media_image1.png
    Greyscale




Filippis teaches the cooling arrangement that includes: a heat sink 16 that is disposed within the internal area (Figs.1, 2) and supports, within the internal area, one or more power-electronic components (col.3: 25-30) for operation of the electric motor (col.4: 30-35), doing so improve cooling of the stator and heat exchange for the electronic component (col.5: 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the cooling arrangement that includes: a heat sink that is disposed within the internal area and supports, within the internal area, one or more power-electronic components for operation of the electric motor, as taught by Filippis, for the same reasons as discussed above.

RE claim 5, Arai teaches a propulsion system for an aircraft or other vehicle (see Fig.1 and ¶ 1), the propulsion system comprising:
an electric motor 1 that includes a rotor 20 and a stator 10, the stator 10 being arranged radially inwardly from the rotor 20 and defining an internal area 10a that is radially inward from the stator 10 (Fig.2);
Arai does not teach a cooling arrangement that includes: a heat sink that is disposed within the internal area and supports, within the internal area and along a 
Filippis teaches the cooling arrangement that includes: a heat sink 16 that is disposed within the internal area (Figs.1, 2) and supports, within the internal area and along a radially interior surface (pocket 17) of the heat sink, one or more power-electronic components (see col.3: 25-30 for inside pocket 17 stored power component MOS) for operation of the electric motor (col.4: 30-35), doing so improve cooling of the stator and heat exchange for the electronic component (col.5: 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the cooling arrangement that includes: a heat sink that is disposed within the internal area and supports, within the internal area, one or more power-electronic components for operation of the electric motor, as taught by Filippis, for the same reasons as discussed above.

RE claim 6/5, Arai in view of Filippis has been discussed above. Arai further teaches one or more flow channels 10b that are formed along at least one of the rotor and the stator 10 (Figs.1, 2), each of the one or more flow channels 10b being arranged to route fluid past the at least one of the rotor and the stator 10 during operation of the aircraft or other vehicle (Fig.1 and ¶ 54); the flow channels 10b are formed along a radially outer profile (P1) (see annotated Fig.2 above) of the stator 10 (Fig.2).

punched holes in separate laminate layers of a yoke of the stator that align, upon assembly of the laminate layers into the yoke (¶30), to define one or more paths of the flow channels 10b (¶ 30 and Fig.1).
However, While Arai is silent to the process of “punching”, the final product of the claim invention was disclosed by Arai. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Filippis as applied to claim 1 above, and further in view of DeBlock (US 2012/0086291 A1).
RE claim 2/1, Arai in view of Filippis has been discussed above. Arai further teaches a plurality of air-gap wound coils 11 supported by a yoke 10c (Figs.2, 2 and ¶ 55).
Filippis does not teach the first plurality of flow channel open into an air gap that separates the stator and the rotor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the first plurality of flow channel open into an air gap that separates the stator and the rotor, as taught by DeBlock, for the same reasons as discussed above.

RE claim 3/2, Arai in view of Filippis and DeBlock has been discussed above. Arai further teaches a second plurality of flow channels 10b that are formed as axially extending flow channels within the stator 10 (Figs.1, 2).

RE claim 7/6, Arai in view of Filippis and DeBlock has been discussed above. Arai further teaches the flow channels are open-sided flow channels 10b that extend axially along the stator 10 (Figs.1, 2) and open into an air gap between the rotor and the stator.
Filippis does not teach the flow channel open into an air gap between the rotor and the stator.
DeBlock teaches the flow channels 240, 1830 are formed as open-sided flow channels 232, 1810 that open into an air gap that between the rotor and the stator (Figs.4, 18), doing so allows both of the stator as well as rotor to be cooled effectively which can improve reliability of the motor.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Filippis and DeBlock as applied to claim 3 above, and further in view of Groenheden (US 2019/0140518 A1).
RE claim 4/3, Arai in view of Filippis and DeBlock has been discussed above. Arai further teaches the motor is integrated to a turbofan assembly (¶ 42 for one side of motor is connected to a propeller).
However, Arai does not teach the stator is integrated into a nacelle of the assembly; and wherein vents are provided in the nacelle to route the ambient air to the flow channels.
Groenheden teaches stator (of generator 7, the generator would inherent has a stator in order for the machine to function) is integrated into a nacelle 5; and wherein vents (where flows 33, 35 are entering generator 7) are provided in the nacelle 5 to route the ambient air 11 to the flow channels 19 (Fig.1). The nacelle is provided for the purpose of protecting the electrical/mechanical component of the assembly. Further, the vents allows the air to enter and cool the motor/generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of Filippis and DeBlock by having the stator is integrated into a nacelle of the assembly; and wherein .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Filippis as applied to claim 5 above, and further in view of Dlala et al. (US 2018/0054094 A1).
RE claim 9/5, Arai in view of Filippis has been discussed above. Arai in view of Filippis does not teach the flow channels, in cross-section, occupy one half or less of a local cross-sectional profile of the stator.
Lin suggests that the size and geometry of cooling aperture may vary to be optimized depending on the thermal and structural point of view for the particular application as well as manufacturability of the cooling channels (¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of Filippis by having the flow channels, in cross-section, occupy one half or less of a local cross-sectional profile of the stator, as suggested by Dlala, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Filippis as applied to claim 5 above, and further in view of Miyama et al. (US 2018/0175707 A1).
RE claim 10/5, Arai in view of Filippis has been discussed above. Arai further teaches the internal area 10a is a fully-open internal area (Fig.2).
Arai does not teach the one or more power-electronic components that are supported within the internal area include an inverter.
Miyama suggests that inverter is well-known for driving an electric motor (¶ 113) while wide gap semiconductor inverter can be used for motor that can reduce high-frequency loss and the motor can be further reduced in size (¶ 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of Filippis by having the one or more power-electronic components that are supported within the internal area include an inverter, as taught by Miyama, for the same reasons as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Filippis as applied to claim 5 above, and further in view of Uskert (US 9143023 B1).
RE claim 11/5, Arai in view of Filippis has been discussed above. Arai does not teach the rotor includes a rotor hub that is configured to support blades of a turbofan that extend radially outwardly from the rotor hub.
Uskert teaches the rotor includes a rotor hub 320 that is configured to support blades 310 of a turbofan (col.2: 15-25) that extend radially outwardly from the rotor hub 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of Filippis by having the rotor includes a rotor hub that is configured to support blades of a turbofan that extend radially outwardly from the rotor hub, as taught by Uskert, for the same reasons as discussed above.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Filippis as applied to claim 5 above, and further in view of Okuda (US 2002/0053838 A1).
RE claim 12/5, Arai in view of Filippis has been discussed above. Arai does not teach a blower system arranged to force ambient air into and through the flow channels.
Okuda teaches a blower system 32 arranged to force ambient air into and through the flow channels 47 (Fig.3 and ¶ 33), the heated coils/winding of the stator can be cooled effectively to prevent degradation of their durability (¶ 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having a blower system arranged to force ambient air into and through the flow channels, as taught by Okuda, for the same reasons as discussed above.

at least one of: a compressor disposed upstream of the flow channels and a fan 32 disposed downstream of the flow channels 47 (Fig.3).

RE claim 14/13, as discussed above, Okuda further teaches the blower system 32 is configured to force the ambient air via rotation that is driven by rotation of the rotor 9 of the electric motor (see ¶ 33 and Fig.3 for blade 32a rotate together with rotating shaft 8).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2014/0028125 A1) in view of DeBlock (US 2012/0086291 A1).
RE claim 15, Arai teaches a propulsion system for an aircraft or other vehicle (Fig.1 and ¶ 1), the propulsion system comprising: an electric motor 1 that includes a rotor 20 and a stator 10; and a cooling arrangement that includes a plurality of flow channels 10b that extend axially along the stator 10, each of the first plurality of flow channels 10b being open along an axial length and arranged to route ambient air past the stator during operation of the aircraft or other vehicle (Fig.1 and ¶ 54).
Filippis does not teach the first plurality of flow channel open radially into an air gap between the stator and the rotor.
DeBlock teaches the flow channels 240, 1830 are formed as open-sided flow channels 232, 1810 that open into an air gap between the stator and the rotor (Figs.4, 18), doing so allows both of the stator as well as rotor to be cooled effectively which can improve reliability of the motor.


RE claim 18/15, Arai in view of DeBlock has been discussed above. Arai further teaches a second plurality of flow channels 10b are formed internally to the stator 10 (Fig.1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of DeBlock as applied to claim 15 above, and further in view of Okuda (US 2002/0053838 A1) .
RE claim 19/15, Arai in view of DeBlock has been discussed above. Arai does not teach the cooling arrangement further includes at least one of a compressor disposed to push the ambient air along the flow channels; and a blower system arranged to pull the ambient air along the flow channels.
Okuda teaches the cooling arrangement further includes at least one of a compressor disposed to push the ambient air along the flow channels; and a blower 32 system arranged to pull the ambient air along the flow channels 47 (Figs.3, 4), such that the heated coils/winding of the stator can be cooled effectively to prevent degradation of their durability (¶ 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of DeBlock by having .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of DeBlock as applied to claim 15 above, and further in view of De Filippis (US 5825108 A, hereinafter referred to as “Filippis”).
RE claim 20/15, Arai in view of DeBlock has been discussed above. Arai further teaches the stator 10 is arranged radially inwardly from the rotor 20 and defines an internal area that is radially inward from the stator 10.
Arai does not teach wherein the cooling arrangement further includes a heat sink that is disposed within the internal area and supports, within the internal area, one or more power-electronic components for operation of the electric motor.
Filippis teaches the cooling arrangement further includes: a heat sink 16 that is disposed within the internal area (Figs.1, 2) and supports, within the internal area, one or more power-electronic components (col.3: 25-30) for operation of the electric motor (col.4: 30-35), doing so improve cooling of the stator and heat exchange for the electronic component (col.5: 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of DeBlock by having the cooling arrangement that includes: a heat sink that is disposed within the internal area and supports, within the internal area, one or more power-electronic components 

RE claim 22/20, as discussed above, Filippis teaches the one or more power- electronic components are disposed along a radially interior surface (of pocket 17) of the heat sink 16 (Fig.4).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of DeBlock and De Filippis as applied to claim 20 above, and further in view of Bradfield (US 2016/0105082 A1).
RE claim 21/20, as discussed above, Filippis teaches the heat sink 16 is configured in thermal contact along a radially interior surface of the stator (Fig.4), the heat sink 16 including at least one flattened internal surface (pocket 17) for mounting the one or more power-electronic components (col.3: 25-30).
However, Filippis does not teach said heat sink is configured as an annular body.
Bradfield evidenced that a substantially annular body heat sink is well-known in the art (Fig.11). The shape of the heat sink can be adjusted to be fitted to appropriate application to obtain optimum cooling efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of DeBlock and De Filippis by having said heat sink to be configured as an annular body, as suggested by Bradfield, for the same reasons as discussed above.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
With regard to claim 15, on pages 8, 9 and 12 of the Remark, Applicant argued that Arai does not teach the flow channels route ambient air past the stator and radially into air gap between the rotor and stator.
In response:
Applicant’s argument was not found persuasive in light of new rejection over Arai (US 2014/0028125 A1) in view of DeBlock (US 2012/0086291 A1) as noted above
Specifically, DeBlock teaches the flow channels 240, 1830 are formed as open-sided flow channels 232, 1810 that open into an air gap between the stator and the rotor (Figs.4, 18), doing so allows both of the stator as well as rotor to be cooled effectively which can improve reliability of the motor.

With regard to claims 1 and 5, on pages 9-12 of the Remark, Applicant argued that Arai shows that portions 10b are within an interior area of the stator 10 and not along a radially outer profile of the stator 10 as amended.
In response:
Applicant’s argument was not found persuasive because the claim does not specify that which area can be considered as a radially outer profile. Therefore, Arai clearly shows flow channels 10b formed along a radially outer profile (P1) (see annotated Fig.2 below for a radial outer peripheral surface P1) the stator 10
[AltContent: textbox (Outer profile (P1))][AltContent: arrow]
    PNG
    media_image1.png
    561
    599
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834